Citation Nr: 1521483	
Decision Date: 05/20/15    Archive Date: 05/26/15

DOCKET NO.  11-02 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether there was clear and unmistakable error (CUE) in a March 1991 rating decision that denied service connection for posttraumatic stress disorder (PTSD).

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a low back disability.

4.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right knee disorder.

5.  Entitlement to higher initial ratings for type 2 diabetes mellitus rated as 10 percent disabling from January 10, 2010, and 20 percent disabling from August 26, 2011.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to service connection for right leg sciatica.

8.  Entitlement to service connection for left leg sciatica. 

9.  Entitlement to an initial compensable rating for bilateral hearing loss.

10.  Entitlement to a total rating based on individual unemployability (TDIU) prior to December 8, 2011.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, December 2010, January 2011, June 2011, and March 2012 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In June 2014, the Veteran testified at a video hearing before the undersigned.  A transcript of that hearing is associated with the claims file.  

Following the June 2014 video hearing, the Board received the Veteran's most recent representative's motion to withdraw as his representative in February 2015.  The Board via this decision is granting the motion because good cause is shown and the Veteran has been provided notice of this motion.  See 38 C.F.R. § 20.608(b)(2) (2014).

Also since the June 2014 video hearing, the Board in reply to the Veteran's requests complied with his earlier Freedom of Information Act (FOIA), and provided him with a list of service organizations. 

The claims of service connection for a low back disability, right leg sciatica, and left leg sciatica as well as the claim for a compensable rating for bilateral hearing loss and for a TDIU prior to December 8, 2011, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's tinnitus is due to his service-connected bilateral hearing loss.

2.  The claim of CUE in the March 1991 rating decision amounts to nothing more than a claim that the RO erred when it weighed the evidence; or that VA failed to fulfill its duty to assist.

3.  A February 2008 Board decision denied the Veteran's application to reopen his claim of service connection for a back disability and a November 2008 Board decision denied his claim of service connection for a right knee disorder.

4.  The evidence received since the time of the final February 2008 Board decision regarding the back is new, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the Veteran's claim of service connection.

5.  The evidence received since the time of the final November 2008 Board decision regarding the right knee either does not relate to an unestablished fact necessary to substantiate the claim or is cumulative of evidence of record at the time of the prior final decision.

6.  At the June 2014 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal as to the denial of his claim for higher evaluations for type 2 diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

2.  The claim of CUE in the March 1991 rating decision is legally insufficient.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2014).

3.  The February 2008 Board decision that denied the Veteran's application to reopen his claim of service connection for a back disability and the November 2008 Board decision that denied service connection for a right knee disorder are both final.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a low back disability is new and material and therefore the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. § 3.156 (2014).

5.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for a right knee disorder.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107, 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.303 (2014).

6.  The criteria for withdrawal of a Substantive Appeal as to the denied of the claim for higher ratings for type 2 diabetes mellitus have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claim

The Veteran contends, in substance, that his current tinnitus was caused by his military service and/or his service-connected bilateral hearing loss.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Initially, the Board finds that no discussion of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) is necessary because this claim for service connection for tinnitus is being granted.  

Next, the Board notes that service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With the above criteria in mind, the Veteran has been service-connected for bilateral hearing loss since December 2008.  Moreover, the October 2010 VA audiological examiner opined that the Veteran had tinnitus and it was a symptom of his service-connected bilateral hearing loss.  These medical opinions are not contradicted by any other medical opinion of record.  Therefore, the Board finds that the evidence supports a grant of secondary service connection for tinnitus.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310; Allen, supra; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The CUE Claim

The Veteran argues there was CUE in the March 1991 rating decision that initially denied service connection for PTSD.  In substance, it is contended that VA failed to properly apply the reasonable doubt doctrine found at 38 C.F.R. § 3.102 when it concluded that there was insufficient evidence in the record to verify the Veteran's in-service PTSD stressors.  In support of this claim, he cites to the fact that at the time of the March 1991 rating decision, the Veteran was already service-connection for a left knee disorder; post-service medical records, including a VA examination report, contain statements from the Veteran in which he reported that he injured his left knee running for cover during a mortar attack while on active duty; and service personnel records showed the Veteran served in the Republic of Vietnam.  Similarly, at his personal hearing the Veteran claimed that there was CUE in the March 1991 rating decision because the decision was made without the RO first obtaining his psychiatric hospitalization summary, dated in 1978, from the Brockton VA Medical Center in which he reported as stressors being mortared every night while stationed in the Republic of Vietnam.

Initially, the Board notes that the Court has held that the VCAA does not apply to claims for CUE.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001).  Therefore, the Board finds that discussion of the VCAA is unnecessary.  

Next, the Board notes that to establish a valid CUE claim, a veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310, 313 (1992).  The veteran must assert more than a mere disagreement as to how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet. App. 52 (1996).

As to pleading CUE, there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error that, if true, would be CUE on its face, persuasive reasons must be given as to why one would be compelled to reach the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  If the error alleged is not the type of error that, if true, would be CUE on its face; if the veteran is only asserting disagreement with how the VA evaluated the facts before it; if the veteran has only alleged a failure on the part of VA to fulfill its duty to assist; or if the veteran has not expressed with specificity how the application of cited laws and regulations would dictate a "manifestly different" result, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or lack of entitlement under the law.  Luallen v. Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).

Here, the Board finds that the Veteran has not made a legally sufficient claim for CUE . The arguments amount to no more than asserting disagreement with how VA weighed the facts before it when it concluded that the available record did not contain sufficient evidence to verify his in-service PTSD stressor, and a failure of the duty to assist, as noted above, does not rise to CUE.  Also the Veteran has not provide reasons as to why one would be compelled to reach the conclusion to which reasonable minds could not differ that the result of this adjudication would have been manifestly different but for an error.  In this regard, the Board notes the Veteran's 1978 psychiatric hospitalization records from Brockton VA Medical Center were associated with the claims file at the time of the March 1991 rating decision.  

The Board alleged errors are not the kind of errors that would be CUE on its face.  Fugo, at 44.  

The Claims to Reopen


The provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014) contain the requirements of VA to notify and assist claimants in substantiating a claim for VA benefits.  As to the application to reopen the claim of service connection for a low back disability, because this claim is being granted, the Board finds that a discussion of these requirements is unnecessary.  

As to the application to reopen the claim of service connection a right knee disorder, the Board finds that a letter dated in August 2010, before the January 2011 rating decision, provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a).  Also see DVA Op. Gen. Counsel Prec. 5-2014 (Nov. 21, 2014).  If the Veteran was not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above VCAA letter as well as the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2014 Board hearing, the VLJ asked questions to draw out any new and material evidence as to the claim for a right knee disorder.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran that is not already found in the record.  The hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that they had actual knowledge of the elements necessary to substantiate the claim.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all identified, available, and pertinent in-service and post-service evidence including the Veteran's service treatment records and his post-service records from the Social Security Administration (SSA) as well as from a number of VA Medical Centers.  See 38 U.S.C.A. § 5103A(b).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims files including those found in electronic format.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim's files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Merits of the Claims to Reopen

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that a February 2008 Board decision denied the Veteran's application to reopen his claim of service connection for a back disability and a November 2008 Board decision denied his claim of service connection for a right knee disorder.  These decisions are final.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

a.  Low Back Disability

The February 2008 Board decision denied the Veteran's application to reopen his claim of service connection for a back disability because, among other things, the record did not show the disability incurred in service.  However, since the February 2008 Board decision VA has received a March 2011 letter from Charles M. Sidell, D.C., in which he opined, in substance, that the Veteran's low back disability is due to his service-connected left knee disorder.  The Board finds that this secondary nexus opinion, the credibility of which must be presumed (see Justus, supra), addresses a basis for the prior denial.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.310. Therefore, the Board finds the record contains new and material evidence as defined by regulation.  Accordingly, the claim is reopened.  

b.  Right Knee Disorder

The November 2008 Board decision denied the Veteran's claim of service connection for a right knee disorder because there was no evidence that his post-service disability was caused by service. 

Since this final decision, VA has received voluminous VA and private treatment records as well as written statements in support of the claim and personal hearing testimony.  

As to the VA and private treatment records, it shows the Veteran's continued post-service complaints regarding his right knee disorder.  They also document, on occasion, his claims that his right knee disorder started while on active duty and/or was due to his service-connected left knee disorder.  As to the written statement's and personal hearing testimony from the Veteran, these statements amount to nothing more than the continued claim that the Veteran's right knee disorder is due to his military service and/or a service-connected disability.  These claims were, in substance, before VA when it last denied the claim.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran has a post-service right knee disorder and claims that it was caused or aggravated by his military service and/or a service-connected disability is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  Because new and material evidence has been received, the appeal as to this issue must be denied.

The Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here, at the June 2014 personal hearing, prior to the promulgation of a decision in the appeal, the Veteran in testimony to the undersigned notified VA that he wished to withdraw his appeal as to the denial of his claim for higher evaluations for type 2 diabetes mellitus.  This testimony has since been converted into a written transcript that has been associated with the claims file.  See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993) (the transcript of a personal hearing may act as a substantive appeal).  Therefore, the Board finds that VA has received a written statement from the Veteran in which he clearly articulates his intent to withdraw from appellate status this issue and it was received by VA prior to the issuance of a final decision as to this issue.  Therefore, the Board finds that there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  As such, the Board does not have jurisdiction to review it and it is dismissed.


ORDER

Service connection for tinnitus is granted.

The Veteran's claim that a March 1991 RO decision was clearly and unmistakably erroneous is legally insufficient and the appeal of this claim is denied.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for a low back disability is reopened, and to that extent only, the appeal is granted.

The application to reopen a claim of entitlement to service connection for a right knee disorder is denied.

The appeal of the denial of the claim for higher evaluations for type 2 diabetes mellitus is dismissed.


REMAND

As to the newly reopened claim of service connection for a low back disability, the Board finds that a remand is required because the existing record does not contain an adequate medical opinion as to its relationship, if any, to the Veteran's military service or to his already service-connected left knee disorder despite the October 2010 VA examination as well as the March 2011 letter from Dr. Sidell discussed above.  

As to the claim for a compensable rating for bilateral hearing loss, at his June 2014 personal hearing the Veteran notified VA that his disability has gotten worse since his August 2010 VA examination.  As such, a more current examination should be conducted. 

As to the claims of service connection for right and left leg sciatica and the claim for a TDIU prior to December 8, 2011, the Board finds that adjudication of these claims are inextricably intertwined with the above claim of service connection for a low back disability.  Therefore, the Board finds that adjudication of these claims must be held in abeyance until the AOJ undertakes the above development.  

Also, the Veteran testified that shortly after his 1968 release from active duty he received VA treatment for his low back disability.  Specifically, he testified that he received treatment at the Manchester VA Medical Center from approximately 1968 to 1978, the Brockton VA Medical Center from approximately 1978 to 1980, at a VA Medical Center near where he was living in Clinton, Maryland from approximately 1980 to 1982, and the Bay Pines and/or Tampa VA Medical Centers from approximately 1980 to 2009.  However, the Veteran's pre-1991 VA treatment records are not found in the claims file except for a few records from the mid 1970's.  Moreover, the record also shows that the Veteran receives ongoing VA and private treatment.  Therefore, while the appeal is in remand status, the Board finds that both the Veteran's pre-1991 VA treatment records from all identified locations as well as any relevant outstanding contemporaneous treatment records should be obtained and associated with the claims file.  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  With any necessary assistance from the Veteran, attempt to obtain and physically or electronically associate with the claims file all of his treatment records from the Manchester VA Medical Center dated from 1968 to 1978 and from July 2008 to the present; from the Brockton VA Medical Center dated from 1978 to 1980; from the closest VA Medical Center to Clinton, Maryland from 1980 to 1982; from the Bay Pines and Tampa VA Medical Centers from 1980 to 1991 as well as from the Tampa VA Medical Center from April 2010 to the present and the Bay Pines VA Medical Center from October 2010 to the present; and from the White River Junction VA Medical Center from October 2013 to the present.  All actions to obtain the requested records should be documented fully in the claims file.

2.  With any necessary assistance from the Veteran, attempt to obtain and physically or electronically associate with the claims file any contemporaneous private treatment records.  All actions to obtain the requested records should be documented fully in the claims file.

3.  After undertaking the above development to the extent possible, provide the Veteran with an examination to address whether his low back disability was caused or aggravated by his military service and/or his service-connected left knee disorder.  The claims file should be provided to the examiner.  After a review of the record on appeal and an examination of the Veteran, the examiner should provide answers to the following questions:  

	i.)  Is it at least as likely as not that any low back disability was caused by disease or injury in the Veteran's military service?

	ii.)  Is it at least as likely as not that any current low back arthritis manifested itself to a compensable degree in the first year following the Veteran's March 1968 separation from active duty?

	iii.)  Is it at least as likely as not that any current low back disability was caused by any of the Veteran's service-connected disabilities including his left knee disorder? 

	iv.)  Is it at least as likely as not that any current low back disability was aggravated (permanently worsened) by any of the Veteran's service-connected disabilities including his left knee disorder?

	v.)  Is it at least as likely as not that the Veteran has sciatica in the right and/or left leg due to any current low back disability?

In providing the above opinions the examiner should include a detailed reason for them with citation to relevant evidence found in the claims file and/or controlling medical authority as needed.   

In providing the above opinions the examiner should specifically comment on the Veteran's claims regarding injuring his back while on active duty sandbagging bunkers and/or in the same incident in which he injured his service-connected left knee (i.e., jumping in a bunker during a mortar/rocket attack). 

In providing the above opinions the examiner should comment on the March 2011 letter from Dr. Sidell. 

If the examiner cannot provide any of the requested opinions without resort to speculation, that conclusion also should be explained.  

4.  After undertaking the above development to the extent possible, provide the Veteran with an audiological examination.  The claims file should be provided to the examiner.  In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report, including specifically, the effect of the Veteran's hearing loss on his ability to communicate via the telephone and the impact of such on his employability.  The examiner should also address whether, and to what extent, his hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral sensorineural hearing loss.  

5.  After undertaking any further development as may become indicated by the results of the actions requested above, readjudicate the claims.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, and provide an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


